DETAILED ACTION
	The following action is in response to application 17/135,630 filed on December 18, 2020.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 5, 10 and 16, the limitations of “the initial target speed” lacks antecedent basis.  It is suggested applicant amend the limitations to be “an initial target speed” for each claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sway-Tin ‘434.  With regard to claim 11, Sway-Tin teaches a control system for a vehicle comprising: a controller programmed to, upon accelerator pedal release 30 (Col. 2, line 50), operate only an electric machine 12 to brake the vehicle based on a speed of the vehicle (Fig. 2).

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
Claims 5, 10 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the vehicle as claimed, and particularly including after accelerator pedal release and a speed of the vehicle being less than a threshold, operate the electric machine to provide braking torque according to a predetermined speed versus time profile that defines a predetermined duration for the speed to become zero and a target speed for each time instant during the predetermined duration such that, for a given one of the time instants, the electric machine increases the braking torque responsive to the speed being greater than the target speed and decreases the braking torque responsive to the speed being less than the target speed, and including the remaining controls of claim 1. The present invention also particularly include the method wherein operating an electric machine to provide braking torque according to a predetermined speed versus time profile that defines a predetermined duration for the speed to become zero and a target speed for each time instant during the predetermined duration such that, for a given one of the time instants. the electric machine increases the braking torque responsive to the speed being greater 11FMC 9921 PUSP 84318028 than the target speed and decreases the braking torque responsive to the speed being less than the target speed, and including the remaining controls of claim 6.  The present invention also particularly includes the system wherein operating only an electric machine to brake the vehicle based on a speed of the vehicle includes controlling a speed of the vehicle according to a predetermined speed versus time profile that defines a predetermined duration for the speed to become zero and a target speed for each time instant during the predetermined duration, and including the remaining controls of claim 12.
Please Note:  the limitation of “each time instant” has been interpreted as at least one or more time instant between the start of the regenerative braking and when the vehicle has reached the predetermined time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko ‘626 has been cited to show a similar vehicle comprising:  an electric machine 3/7, accelerator pedal sensor 22, brake pedal sensor 23, wherein if the vehicle speed V is below a speed Vs, the vehicle is controlled to a stop between t2 and t3 via a regenerative braking.
Szezepaniak ‘552 has been cited to show a similar vehicle comprising:  an electric machine 18, an accelerator pedal 52, a brake pedal 58, wherein when the accelerator pedal is released 106, an initial target speed is recorded 108 and a regenerative brake control is controlled to a desired vehicle speed 122.
Woodland ‘403 has been cited to show a similar vehicle, wherein if an accelerator pedal is released 104, a regenerative brake control is performed 106, and (only if a brake pedal is depressed), the regenerative braking is controlled to two different speed thresholds 112/116.
Cho ‘780 has been cited to show a similar vehicle, wherein a combination of regenerative and hydraulic braking are used to control the vehicle speed to specific target speeds (from Vo) V1,V2,V3 at each time instant (T1, T2) for a predetermined time duration T3 (Fig. 6A).
Bolger ‘671 has been cite to show a similar vehicle wherein if an accelerator pedal is released 54 and no brake is actuated 56, a regenerative braking is used 64.  However, if a brake pedal is actuated 56 during an accelerator pedal release 54, friction brakes are used 58.
Semenov ‘700 has been cited to show a similar vehicle wherein if an accelerator is released 104, the vehicle is controlled to a stop via regenerative braking 112 if a brake pedal is released, and friction brakes 116 if the brake pedal is actuated 108.


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	




Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 16, 2022